UN1TE1) sTATEs 1)1sTR1CT C0URT F 1 L  D
FoR THE DISTRICT oF CoLUMBIA

FEB l 5 2911 t y
‘ ' t & Bankrup 0

MICHAEL L@ND()N, ) Ccii§i\:§ \fj¢i§'thutzisl)tils?trict 01 Co\umbia

Plaintiff, §

v. § Civil Action No. lO-l'/'OS

UNlTED STATES, et al., §

Defendants. g

MEMORANDUM OPINION

The Court has allowed the above-captioned action to be provisionally filed. Before the

Court would consider the plaintiff s complaint and application to proceed in forma pauperis,
plaintiff was directed to submit a certified copy of his trust fund account statement (or
institutional equivalent), including the supporting ledger sheets, for the six-month period
immediately preceding the filing of this complaint, obtained from the appropriate official of each
prison at which plaintiff is or was confmed. 28 U.S.C. § l9l5. To date, plaintiff has not
submitted the required information Accordingly, the Court will deny his application to proceed
in forma pauperis and will dismiss the complaint without prejudice.

An Order accompanies this Memorandum Opinion.

data »Ai@